Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1,3,5,7-9,19,22,24 is/are rejected under pre-AlA 35 U.S.C. 102(b) as being fully met by Takai et al (20060243120).
Regarding Claim 1, Takai discloses a computerized repetitive motion pacing system for improving a physiological health state or a performance of a user comprising:
a data storage and playback device 11 having an output component 32 for outputting information sensible to the user while the user performs one or more repetitive motion athletic training, medical rehabilitation, physical therapy. or weight loss activities (walking reads on any of these activities), wherein the outputted information includes an audible, a visible, or a mixture of an audible and a visible tempo to pace the user’s repetitive motion (“song rhythm according to the movement rhythm” para. 0085);
one or more of a heart rate sensor, a heartbeat sensor, a pace or tempo sensor, a pedometer, a pulsometer, a blood oxygen sensor, an automatic location information device, and a topographic map, 
(acceleration movement sensor 41 reads on a pace or tempo sensor) for outputting, respectively, information about one or more of a heart rate, a heartbeat, a pace or tempo (paras. 0076 – 0081), a stride, a pulse, a blood oxygen, a location, and an elevation of the user while the user performs the one or more repetitive motion activities, and
a processor-executable software stored in a storage media 18 for at least automatically learning or updating one or more rules (search) for adapting the outputted information from the data storage and playback device to the user based on at least some of the heart rate, the heartbeat, the pace or tempo (para. 0085; Fig. 8), the stride, the pulse, the blood oxygen, the location, and the elevation information.
	Regarding Claims 9,19, Takai (applied here in a similar manner as claim 1 above) disclose one or more repetitive motion activity devices for use by the user selected from the group consisting of a treadmill (para. 0057), an elliptical machine, a weight lifting machine, a stair climbing machine, a skiing simulation machine, and a stationary bicycle.
Regarding Claim 3, Takai discloses the data storage and playback device is wearable by the user 11 or is stationary, and wherein the audible information outputted by the data storage and playback device is one of music (para. 0085), a spoken word, or both.
Regarding Claim 5,22 Takai (Fig. 8) discloses one of the one or more rules causes a specific song (A,F,L) or a spoken word to be outputted by the data storage and playback device at a specific point in time (t0, t20, t40) during the one or more repetitive motion activities.
Regarding Claims 7,24 Takai discloses the pace or tempo sensor/pedometer 41 is configured to data communicate with the data storage and playback device (Fig. 1).
Regarding Claim 8, Takai discloses the repetitive motion activity is one of a competitive sport, a cardiac rehabilitation exercise, a physical rehabilitation exercise, a weight loss exercise, and a work-related movement (walking reads on any of these).


Claim(s) 25,26,28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being fully met by Bowen (USPGP 20060107822).
Regarding Claim 25, Bowen discloses a computerized repetitive motion pacing system for use during a group exercise comprising:
a storage device 408,420 for storing a pre-selected tempo, pace, fitness level, heart rate, or total calorie value corresponding to a pre-selected exercise (Figs. 10A-13) and at least one data file having information for producing an audible tempo or pace signal in a form that is audible or visible to at least one of the participants of the group while they perform the exercise;
a communications component 418 for transferring the at least one data file to or from the storage device and at least one repetitive motion activity device used by the participants while they exercise;
a software agent stored in a storage media device 134 of the repetitive motion activity device, the software agent comprising program code adapted for at least:
receiving a selection input (e.g. Fig 10E) from at least one of the participants of the group exercise before or during the exercise; and 
outputting based on the input a command that causes the at least one data file to be played during the exercise (Fig. 5); and
an output device 160 responsive to the command from the software agent for playing the at least one data file to produce the signal.
Regarding Claim 26, Bowen discloses (para. 0088) a list of exercise regimes, which reads on a group of exercise classes to select.
Regarding Claim 28 (new), Bowen discloses monitoring 146 the at least one of the participants of the group while they perform the exercise to identify an actual tempo, pace, fitness level, heart rate, or total calorie burned (para. 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4,21,27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai in view of Bowen (USPGP 2006/0243120).
Regarding Claims 4,21 Takai (applied here in a similar manner as to claims 1,19 above) discloses all features claimed but does not explicitly teach wherein one of the one or more rules automatically adjusts the beats per minute of the audible or visible tempo information outputted by the data storage and playback device to maintain a predetermined target heart rate or an amount of calories burned by the user.
Bowen discloses a device which automatically adjusts the beats per minute of the audible tempo information outputted by the data storage and playback device (Fig. 6) to maintain a predetermined target heart rate (para. 0091) or an amount of calories burned by the user (Fig. 13).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Takai
with those of Bowen, so as to use more modern and responsive controls in an exercise music system
such as that taught by Takai and Bowen, as is known in the art to be desirable.
Regarding Claim 27, Takai discloses the repetitive motion activity device is selected from the group consisting of treadmills (para. 0057), elliptical machines, stair climbing machines, skiing simulation machines, and stationary bicycles.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai in view of Bowen, and further in view of Hisano et al (USPGP 2002/0091049).
	Regarding Claim 29, the Takai/Bowen combination (applied here in a similar manner as above) discloses all features claimed, including a treadmill, but does not explicitly teach outputting at least video content visible to the user in order to simulate for the user an experience of traversing one or more segments of an actual cycling or running route, wherein the video content comprises at least a pre-recorded video of the actual cycling or running route, and wherein each of the one or more segments has one or more associated pre- determined tempos, paces, or exercise levels values;
a database or memory device storing the one or more segments of the actual cycling or running route and the pre-recorded video; and
a software agent stored in a storage media device, the software agent comprising program code adapted for at least:
controlling the rate of playing the pre-recorded video of the cycling or running route, the rate speeding up or slowing down to the pre-determined tempos, paces, or exercise levels values depending on which of the one or more segments is being displayed, or to 
correspond to an actual pedal stroke tempo of the stationary bicycle pedals or the step rate on
the treadmill during use of the bicycle or treadmill, respectively.
	Hisano discloses an exercise aid device which comprises outputting at least video content visible to the user in order to simulate for the user an experience of traversing one or more segments of an actual cycling or running route, wherein the video content comprises at least a pre-recorded video of the actual cycling or running route, and wherein each of the one or more segments has one or more associated pre- determined tempos, paces, or exercise levels values;
a database or memory device storing the one or more segments of the actual cycling or running route and the pre-recorded video; and
a software agent stored in a storage media device (Fig. 14), the software agent comprising program code adapted for at least:
controlling the rate of playing the pre-recorded video of the cycling or running route, the rate speeding up or slowing down to the pre-determined tempos, paces, or exercise levels values depending on which of the one or more segments is being displayed, or to 
correspond to an actual pedal stroke tempo of the stationary bicycle pedals or the step rate on
the treadmill during use of the bicycle or treadmill, respectively (see paras. 0082, 0098-0102).

Claims 2,20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai in view of Root et al (USP 6013007).
	Regarding Claims 2,20 Takai (applied in a manner as to claims 1,19 above) discloses all features claimed, but does not explicitly teach a user profile database or a storage device storing at least some of the heart rate, the heartbeat, the pace or tempo, the stride, the pulse, the blood oxygen, the location, and the elevation information, wherein the database is adapted to connecting to a server, to the data storage and playback device, and to the one or more of the heart rate sensor, the heartbeat sensor, the pace or tempo sensor, the pedometer, the pulsometer, the blood oxygen sensor, the automatic location information device, and the topographic map.
Root discloses an athlete’s performance monitor that comprises creating a record (Fig. 12) at a
server 801 comprising heart rate, the pace or tempo, the location, wherein the database is adapted to connecting to a server, to the data storage and playback device, and to the one or more of the heart rate sensor, the heartbeat sensor, the pace or tempo sensor, the pedometer, the automatic location information device (Fig. 6).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of
Takai with those of Root, so as to allow for a user to monitor exercise progress as is known in the
art to be desirable.

Claims 6,23 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over
Takai/Bowen as applied to claims 1,19 above, and further in view of Root et al (USP 6013007).
Regarding Claims 6,23 Takai/Bowen (applied here as above) discloses all features claimed, including user heart rate information to adjust the tempo of the audible information outputted by the data storage and playback device, but does not explicitly teach wherein one of the one or more rules compares a location of the data storage and playback device to historical geographical location and performance to adjust exercise recommendations.
Root discloses comparing a location of the data storage and playback device to historical geographical location and performance to adjust exercise recommendations (Col. 7 lines 40-50).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of
Takai/Bowen with those of Root, so as to allow for a user to monitor exercise progress as is known in the
art to be desirable.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai in view of Bowen and Hisano, and further in view of Root.
Regarding Claim 30, Root is applied to claim 29 in a similar manner as to claims 2 and 20 above.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837